Citation Nr: 0319998	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-45 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for acne 
vulgaris of the face, back and neck, with residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On January 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination to show the nature and extent 
of his service-connected acne vulgaris 
disability.   

All necessary tests should be performed.  
The examiner is requested to review the 
veteran's claims folder, to include review 
of the VA skin examination of March 2000.  
The examiner is advised regarding, and 
should be provided a copy of, the rating 
criteria governing the evaluation of skin 
disabilities which became effective August 
30, 2002.  After examination, the examiner 
should answer the following questions:   

a.  Does the veteran suffer from 
superficial acne (comedones, papules, 
pustules, superficial cysts) or deep 
acne (deep inflamed nodules and pus-
filled cysts) of any extent?   

b.  If there is deep acne, does such 
affect an area of 40 percent or 
greater of the face and neck? 

c.  Does the veteran's head, face or 
neck show visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one feature or paired 
set of features [nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or: 
with two or three characteristics of 
disfigurement?   

The examiner is advised that the 8 
characteristics of disfigurement are: 
(1) Scar 5 or more inches (13 or more 
cm.) in length.  (2) Scar at least 
one-quarter inch (0.6 cm.) wide at 
widest part.  (3) Surface contour of 
scar elevated or depressed on 
palpation.  (4) Scar adherent to 
underlying tissue.  (5) Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  (6) 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).  (7) Underlying soft tissue 
missing in an area exceeding six 
square inches (39 sq. cm.).  (8) Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.). 

d.  Is the veteran's acne vulgaris 
characterized by slight, moderate or 
severe disfigurement?   

The examination report should be typed.  

Finally, provide the veteran with a 
complete copy of the provisions of the 
rating schedule governing the evaluation 
of service-connected skin disorders which 
became effective August 30, 2002. 	

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





